DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction-Election of Species
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 9, 10 and 12-15, drawn to a thermoplastic composition comprising four components, classified in C08L 2205/03+.
II. Claims 8 and 11, drawn to a thermoplastic composition comprising five or six components, classified in C08L 2205/06+.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as is, in and of itself, without the presence of additional materials that would react in-situ to produce mutually exclusive final products and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Claims 1-15 are generic to the following disclosed patentably distinct species:
Group I or II, applicant is requested to elect an ultimate species of reinforcing fiber per the materials listed in claim 9; and
If Group II is elected, applicant is requested to further elect an ultimate species of either processing aid (e.g., claim 11) or thermoplastic polymer (e.g., per claim 8).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification 

The inventions have acquired a separate status in the art in view of their recognized divergent subject matter.  

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Samantha Page on May 3, 2021 a provisional election was made with traverse to prosecute the invention of Group I comprising the glass fiber species, claims 1-7, 9, 10 and 12-15.  Affirmation of this s 8 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
Claims 1-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, to the extent the reinforcing fiber can be polymeric in nature (e.g., claim 9), it is unclear how such distinguishes over any of the antecedently-recited polymers.
In claim 2 (line 2) and claim 3 (line 4), “if 0.3 to 0.6” is queried.
In claim 3, it is unclear whether the poly(phenylene ether)-poly(siloxane) block copolymer comprises a reaction product of i) a poly(phenylene ether)-poly(siloxane) block copolymer and ii) a second poly(phenylene ether).

In claim 10, it is unclear if or how the narrower “preferably” recitation limits the glass fiber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10007900 A (Takatani) in view of U.S. 4,970,272 (Gallucci).
Takatani discloses a composition comprising:
1 to 99 pbw of a polyetherimide resin (meets applicants’ polyetherimide and overlaps content thereof);
1 to 70 pbw of a polyphenylene ether (meets applicants’ polyphenylene ether and overlaps content thereof
30 to 99 pbw of a polyamide (meets applicants’ polyamide and overlaps content thereof),
wherein the composition may additionally comprise a reinforcing agent such as glass fiber, carbon fiber, metal fiber (meets applicants’ reinforcing fiber and implicitly embraces content thereof) (e.g., abstract, [0059], Tables 1 and 2, claims). 
Takatani does not disclose a reinforcing fiber amount and, as such, does not expressly set forth an embodiment comprising polyetherimide, polyphenylene ether, polyamide and reinforcing fibers in amounts falling within the scope of Applicants’ claim 1.  Gallucci, however, teaches that it is desirable to add up to 50 wt.% of reinforcing additives, such as glass fibers and carbon fibers, to polyphenylene ether-polyamide compositions (e.g., abstract, C15:3-18).  Accordingly, given Takatani’s implicit suggestion that any conventional content of reinforcing fiber can be added, it would have been within the purview of one having ordinary skill in the art to formulate compositions per Takatani’s disclosure wherein the contents of polyetherimide, polyphenylene ether, polyamide and reinforcing fibers fall within the scope of Applicants’ claim 1 for their expected additive effect and with the reasonable expectation of success.  In this regard, based on Takatani’s disclosure [0002-0005], it would have been within the purview of one having ordinary skill in the art to use a lower content of polyetherimide relative to polyphenylene ether and polyamide from an economical point of view and cost reductions. In general, differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges, MPEP 2144.05.  “Where the general In re Aller, 105 USPQ 233.
	As to claim 2, Takatani exemplifies poly(2,6-dimethyl-1,4-phenylene ether) having an intrinsic viscosity of 0.46 dl/g [0064].
As to claim 4, Takatani exemplifies nylon 66 [0064].
As to claim 5, Takatani exemplifies ULTEM 1000 [0064].
As to claim 7, to the extent Takatani’s ULTEM 1000 is also used in Applicants’ examples (Table 1), it is reasonably believed that it would necessarily meet the claimed parameters.
As to claim 9, Takatani discloses glass fibers.
As to claim 10, Takatani’s glass fiber disclosure renders obvious the use of any conventional glass fiber (inclusive of those presently claimed) to one having ordinary skill in the art.
As to claim 12, it is reasonably believed that Takatani’s similarly-constituted composition, in view of Gallucci, would possess the same properties.
As to claims 13 and 14, Takatani discloses molded articles.
As to claim 15, Takatani discloses a similar melt-mixing preparation.
Claims 1-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0088230 (Grcev).
Grcev discloses a composition comprising:
40 to 73 wt.% of a polyamide (meets applicants’ polyamide and overlaps content thereof
20 to 50 wt.% of an acid-functionalized polyphenylene ether (meets applicants’ polyphenylene ether and overlaps content thereof);
 5 to 40 wt.% of a polyetherimide-polysiloxane block copolymer (meets applicants’ polyetherimide and overlaps content thereof);
a metal dialkylphosphinate (not precluded from present claims); and
 2 to 20 wt.% of glass fibers (meets applicants’ reinforcing fiber but not content thereof).
(e.g., abstract, [0007], [0050], examples, claims).
Grcev’s glass fiber content upper limit of 20 wt.% does not overlap with Applicants’ lower limit of “greater than” 20 wt.%.  However, it is within the purview of Grcev’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions comprising 20 wt.% glass fibers wherein the contents of polyetherimide-siloxane, polyphenylene ether and polyamide fall within the scope of Applicants’ claim 1 with the reasonable expectation of success.  In general, a prima facie case of obviousness exists when the claimed amounts are very close to those set forth by the prior art such that one  having ordinary skill in the art would expect them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).  Accordingly, absent evidence of unusual or unexpected results, a prima face case of obviousness exists in the present case because one having ordinary skill in the art would expect that Takatani’s embodiment comprising 20 wt. % glass fiber would have the same or similar properties as Applicants’ embodiments comprising greater than 20 wt.%, e.g., about 21 wt.%.  	

As to claim 3, Grcev exemplifies a similar mixture of poly(phenylene ether)-poly(siloxane) block copolymer and poly(phenylene ether) (e.g., PPE-Si and FPPE-SI per Table 1).
 As to claim 4, Grcev exemplifies nylon 66 (Table 1).
As to claims 5 and 6, Grcev exemplifies PEI-Si polyetherimide-polysiloxane block copolymer (Table 1).
As to claim 7, to the extent Grcev’s SILTEM 1600 PEI-SI is similar to Applicants’ SILTEM 1700 PEI-Si (Table 1), it is reasonably believed that it would necessarily meet the claimed parameters.
As to claim 9, Grcev discloses glass fibers.
As to claim 10, Grcev’s glass fiber disclosure [0050] renders obvious the use of any conventional glass fiber (inclusive of those presently claimed) to one having ordinary skill in the art.
As to claim 12, it is reasonably believed that Grcev’s similarly-constituted composition comprising 20 wt.% glass fibers would possess the same properties.
As to claims 13 and 14, Grcev discloses molded articles.
As to claim 15, Grcev discloses a similar melt-mixing preparation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765